This is an appeal from an order of the county court of Tulsa county dismissing an appeal from the justice court and from an order of the court refusing to reinstate the cause. It comes here on a purported transcript, but the record before us is not authenticated. There is no certificate to the record before us to authenticate it as the record of the proceedings had below. Rule 16 (38 Okla. viii, 95 Pac. vii) requires transcripts to be certified by the clerk of the court from which the appeal is taken and prescribes the following form as sufficient: *Page 456 
"State of Oklahoma, County of __________. I, __________, clerk of the _________ court for said county, do hereby certify that the foregoing is a full, true and correct transcript of the record in the above-entitled cause. In testimony whereof, I hereunto set my hand and seal of this court, this _____ day of __________. __________, Clerk."
A substantial compliance with this certificate is sufficient, but it is essential that there be some certificate, in order to enable this court to know that the record before it is a record of the proceedings had below. Neither is the record sufficient as a case-made, for the reason that it contains no certificate which gives verity to the record proper.
In the absence of any such certificate, the cause must be dismissed.
By the Court: It is so ordered.